DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner recognizes that all original objections and rejections under 35 U.S.C. 112 (b)
previously stated for the original specification and claims are overcome by the amendments made by
the applicant unless stated otherwise below.

Response to Arguments
Applicant's arguments filed February 18th, 2022  with respect to claim(s) 1, 8, and 15 have been fully considered but they are not persuasive. According to MPEP 2144.05, it would be obvious for one with ordinary skill in the art to attempt to adjust the torque and rotation of the engine to meet and operate at any range of optimal efficiency region including a +/- 50%. The specification also provides no specific reason as to why the optimal efficiency region must be at +/- 50% of the peak torque or engine rotation and merely states that the region may be defined as such and provide the simulated parameters in Table 1. The specific feature of the present invention is to maintain the engine running within an optimally efficient state which is able to be achieved at other ranges.
A detailed/updated rejection follows below

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 3, 6, 7, 8, 10, 13-14, 15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160221576; hereinafter Wang; already of record) in view of Frank et al. (US 20140229043; hereinafter Frank; already of record) and further in view of Dempsey et al. (US 20170001639; hereinafter Dempsey; already of record).
Regarding Claim 1, Wang teaches
	A method for controlling a motion of a vehicle, a power system of the vehicle comprising an engine, a first motor, …, the method (Wang: Paragraph [0025]-[0026]) comprising:
receiving a cruise speed, a speed fluctuation quantity …, and obtaining an upper speed bound and a lower speed bound of the vehicle based on the cruise speed and the speed fluctuation quantity; (Wang: Paragraph [0028])
adjusting a current speed of the vehicle to the lower speed bound, and controlling the vehicle to enter a first cruise phase of a two-phase cruise mode, wherein in the first cruise phase, the engine and the first motor are started,… (Wang:  Paragraph [0026], [0035]-[0036])
adjusting a current speed of the vehicle to the lower speed bound, and controlling the vehicle to enter a first cruise phase of a two-phase cruise mode, wherein in the first cruise phase, the engine and the first motor are started, …; and (Wang: Paragraphs [0035]-[0036])
controlling the vehicle to enter a second cruise phase of the two-phase cruise mode when the current speed of the vehicle is greater than or equal to the upper speed bound and …, wherein in the second cruise phase, the first motor and …, and the engine is off. (Wang: Paragraphs [0035]-[0036])
Wang does not teach
…a second motor…
…a preset traveling mileage of the vehicle…
…and the second motor is off…
…a current traveling mileage is less than the preset traveling mileage…the second motor are started….
	wherein in the first cruise phase, the method comprises: 
		adjusting an output torque of the engine to an optimal efficiency region, and adjusting a rotation speed and a torque of the first motor to keep a rotation speed of the engine in the optimal efficiency region, to accelerate the vehicle, wherein the optimal efficiency region is obtained based on an optimal efficiency operating point 
    PNG
    media_image1.png
    34
    74
    media_image1.png
    Greyscale
 of the engine and expressed as  
    PNG
    media_image2.png
    26
    170
    media_image2.png
    Greyscale
.
	determining whether the current traveling mileage is less than the preset traveling mileage; 
		when the current traveling mileage is less than the preset traveling mileage, continuing to adjust the output torque of the engine and the rotation speed and the torque of the first motor, and determining whether the current speed of the vehicle is less than the upper speed bound of the vehicle; and
		when the current speed of the vehicle is less than the upper speed bound of the vehicle, continuing to adjust the output torque of the engine and the rotation speed and the torque of the first motor.
However in the same field of endeavor Wang, in view of Frank, teaches
	…a second motor… (Frank: Paragraph [0025])
	…a preset traveling mileage of the vehicle…
	...and the second motor is off…  (Frank: Paragraph [0046]; During “Prime Mover Mode” (PMM), the engine of the vehicle is ON (open) and one or both of the motors can be switched ON or OFF depending of the power and torque requirement of the vehicle at a given time.)
	…a current traveling mileage is less than the preset traveling mileage… (Frank: Paragraphs [0041] and [0044]-[0045]; when in “All Electric Mode” (AEM) the two electric motors are providing all of the motive force and the engine may remain OFF. AEM can also be set for a pre-determined set of “all electric miles” where the vehicle will drive with only the electric motors with the engine off until a certain mileage is reached.)
	…the second motor are started… (Frank: Paragraph [0046]; During “Prime Mover Mode” (PMM), the engine of the vehicle is ON (open) and one or both of the motors can be switched ON or OFF depending of the power and torque requirement of the vehicle at a given time.) 
	wherein in the first cruise phase, the method comprises: 
		adjusting an output torque of the engine to an optimal efficiency region, and adjusting a rotation speed and a torque of the first motor to keep a rotation speed of the engine in the optimal efficiency region, to accelerate the vehicle, (Wang: Paragraph(s) [0034] & Frank: Paragraphs [0045]-[0046])	wherein the optimal efficiency region is obtained based on an optimal efficiency operating point 
    PNG
    media_image3.png
    73
    157
    media_image3.png
    Greyscale
 of the engine and expressed  as  
    PNG
    media_image4.png
    60
    390
    media_image4.png
    Greyscale
 Page 2 of 19Appl. No. 16/508,953Attorney Docket No. 075559.10075 Amendment and Response to Office Action(Frank: Paragraph [0056]-[0059], FIG. 4A)
	…determining whether the current speed of the vehicle is less than the upper speed bound of the vehicle; and (Wang: Paragraph(s) [0034] & Frank: Paragraphs [0045]-[0046])
		when the current speed of the vehicle is less than the upper speed bound of the vehicle, continuing to adjust the output torque of the engine and the rotation speed and the torque of the first motor. (Wang: Paragraph(s) [0034] & Frank: Paragraphs [0045]-[0046])
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling a motion of a vehicle… of Wang with the second electric motor, preset travel mileage, and controlling these features of Frank for the benefit of range extension, fuel efficiency, operation of the internal combustion engine (ICE) on its ideal-operating line (IOL) and all electric operation. (Frank: Paragraph [0002])
Wang, in view of Frank, does not teach
	determining whether the current traveling mileage is less than the preset traveling mileage; 
	when the current traveling mileage is less than the preset traveling mileage, continuing to adjust the output torque of the engine and the rotation speed and the torque of the first motor, and… 
However in the same field of endeavor, Dempsey teaches
	determining whether the current traveling mileage is less than the preset traveling mileage; (Dempsey: Paragraph [0056]; the system constantly checks and verifies that the current mileage is less than the preset mileage because it determines whether a present amount of time or distance has been reached)
	when the current traveling mileage is less than the preset traveling mileage, continuing to adjust the output torque of the engine and the rotation speed and the torque of the first motor, and… (Dempsey: Paragraph [0056]; the system constantly checks and verifies that the current mileage is less than the preset mileage because it determines whether a present amount of time or distance has been reached)
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling a vehicle with an engine and two electric motors of Wang and Frank with the adjusting of speed and torque of the vehicle based on whether or not the traveling mileage has reached the preset mileage of Dempsey for the benefit of reducing fuel consumption over a mission. (Dempsey: Paragraph [0070])

	Regarding Claim 3, the combination of Wang, Frank, and Dempsey teach the method according to claim 1.
Wang and Frank further teach
wherein in the second cruise phase, the method comprises: 
	adjusting a rotation speed and a torque of the first motor to keep a rotation speed of the engine in an optimal efficiency region, and providing a drive torque less than a resistance torque of the vehicle by the second motor; (Wang: Paragraph(s) [0034] & Frank: Paragraphs [0045]-[0046])
	…
	when the current speed of the vehicle is greater than the lower speed bound of the vehicle, continuing to adjust the rotation speed and the torque of the first motor and providing the drive torque less than the resistance torque of the vehicle by the second motor; and (Wang: Paragraph(s) [0034]), (Frank: Paragraphs [0045]-[0046])
	when the current speed of the vehicle is less than or equal to the lower speed bound of the vehicle, controlling the vehicle to enter the first cruise phase. (Wang: Paragraph(s) [0034]), (Frank: Paragraphs [0045]-[0046])
	…and determining whether the current speed of the vehicle is greater than the lower speed bound of the vehicle; (Wang: Paragraph(s) [0034]), (Frank: Paragraphs [0045]-[0046])
	The combination of Wang and Frank does not teach
	determining whether the current traveling mileage is less than the preset traveling mileage;
	when the current traveling mileage is less than the preset traveling mileage, continuing to adjust the rotation speed and the torque of the first motor and providing the drive torque less than the resistance torque of the vehicle by the second motor, and determining whether the current speed of the vehicle is greater than the lower speed bound of the vehicle;
	when the current traveling mileage is less than the preset traveling mileage, continuing to adjust the rotation speed and the torque of the first motor and providing the drive torque less than the resistance torque of the vehicle by the second motor,…
	However in the same field of endeavor, Dempsey teaches
	determining whether the current traveling mileage is less than the preset traveling mileage; (Dempsey: Paragraph [0056]; the system constantly checks and verifies that the current mileage is less than the preset mileage because it determines whether a present amount of time or distance has been reached)
	when the current traveling mileage is less than the preset traveling mileage, continuing to adjust the rotation speed and the torque of the first motor and providing the drive torque less than the resistance torque of the vehicle by the second motor,… (Dempsey: Paragraph [0056]; the system constantly checks and verifies that the current mileage is less than the preset mileage because it determines whether a present amount of time or distance has been reached)
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling a vehicle with an engine and two electric motors of Wang and Frank with the adjusting of speed and torque of the vehicle based on whether or not the traveling mileage has reached the preset mileage of Dempsey for the benefit of reducing fuel consumption over a mission. (Dempsey: Paragraph [0070])

	Regarding Claim 6, the combination of Wang and Frank teaches the method according to claim 1.
	The combination of Wang and Frank does not teach wherein the method further comprises: when the current traveling mileage is greater than or equal to the preset traveling mileage, controlling the vehicle to exit the two-phase cruise mode.
	However in the same field of endeavor, Dempsey teaches wherein the method further comprises: when the current traveling mileage is greater than or equal to the preset traveling mileage, controlling the vehicle to exit the two-phase cruise mode. (Dempsey: Paragraph [0056]; the vehicle system is able to exit cruise control state when certain preset distance (mileage) is reached)
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify controlling a vehicle with an engine and two electric motors of Wang and Frank with the adjusting of speed and torque of the vehicle based on whether or not the traveling mileage has reached the preset mileage of Dempsey for the benefit of reducing fuel consumption over a mission. (Dempsey: Paragraph [0070])

Regarding Claim 7, the combination of Wang and Frank teaches the method according to claim 1, wherein the vehicle comprises an electric vehicle. (Wang: Paragraph [0024]-[0025])

Regarding Claim 8, the claim is analogous to Claim 1 limitations, with the following additional limitations:
20a processor; and (Wang: Paragraph [0091])
a memory configured to store instructions executable by the processor; (Wang: Paragraph [0092]
wherein the processor is configured to run a computer program corresponding to the instructions by calling the instructions stored in the memory, to: (Wang: Paragraphs [0092]-[0094])
Therefore, Claim 8, is rejected on the same premise as Claim 1. 

Regarding Claim 10, the claim is analogous to Claim 3 limitations and is therefore rejected under the same premise as Claim 3.

Regarding Claim 13, the claim is analogous to Claim 6 limitations and is therefore rejected under the same premise as Claim 6.

Regarding Claim 14, the claim is analogous to Claim 7 limitations and is therefore rejected on the same premise as Claim 7.

Regarding Claim 15, the claim is analogous to Claim 1 limitations, with the following additional limitations:
A vehicle… (Wang: Paragraph [0024]-[0025])
a controller, configured to: (Wang: Paragraph [0027])
Therefore, Claim 15, is rejected under the same premise as Claim 1.

Regarding Claim 17, the claim is analogous to Claim 3 limitations and is therefore rejected under the same premise as Claim 3.

Regarding Claim 19, the claim is analogous to Claim 6 limitations and is therefore rejected under the same premise as Claim 6.

Regarding Claim 20, the claim is analogous to Claim 7 limitations and is therefore rejected on the same premise as Claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/3/2022